MARTIN, Judge.
. ■ In his pleadings appellant seeks recovery for two claims, one for actual damages and the other for punitive damages. The court ordered the dismissal of the claim for punitive damages.
Although neither party has raised the question concerning the matter,.,we note that the-order from which the plaintiff purports to appeal adjudicates only one of the two claims and the trial court made no determination to the effect that there is no just reason for delay.
“Under the North Carolina Rule, the trial court is granted the discretionary power to enter a final judgment as to one or more but fewer than all of the claims . . . , ‘only if there is no just reason for delay and it is so determined in the judgment.’ (Emphasis added.) By making the express determination in the judgment that there is ‘no just reason for delay,’ the trial judge in effect certifies that the judgment is a final judgment and subject to immediate appeal.” Arnold v. Howard, 24 N.C. App. 255, 210 S.E. 2d 492 (1974).
In the absence of such an express determination in the order, G.S. 1A-1, Rule 54(b) makes “any order or other form of de-*170cisión, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties,” interlocutory and not final. Leasing, Inc. v. Dan-Cleve Corporation, 25 N.C. App. 18, 212 S.E. 2d 41 (1975) ; Raynor v. Mutual of Omaha, 24 N.C. App. 573, 211 S.E. 2d 458 (1975) ; Arnold v. Howard, supra.
For the reasons stated, the appeal is premature.
Appeal dismissed.
Chief Judge Brock and Judge Vaughn concur.